[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The above-entitled eminent domain matter was referred to the undersigned as a State Trial Referee after the parties1 had indicated that negotiations between them had resulted in a settlement proposal agreeable to them.2 It then became my function to determine whether the proposed settlement figure of FOUR HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($425,000.00) reached by CT Page 8545 the parties after their negotiations is reasonable.
On September 18, 1991  a hearing took place before the undersigned at the New Haven Judicial district Courthouse in New Haven at which evidence including a number of exhibits, written appraisals of the subject property, were admitted into evidence. A stipulation offered by counsel for this Court's approval was also filed.
After an examination of the record and assessment of all the evidence adduced as well as of the stipulation the Court reaches the following findings and conclusions:
    1. The date of the taking of the property was August 29, 1989.
    2. The amount of three hundred thousand dollars ($300,000.00) was deposited with the Clerk of the Superior Court of the New London Judicial District at New London.
    3. The deposited amount has been paid to the plaintiffs.
    4. The defendant Commissioner of Transportation shall pay to the plaintiffs the total amount four hundred twenty-five thousand dollars ($425,000.00) as compensation for the taking as described in the Notice of Condemnation and Assessment dated August 29, 1989.
    5. The difference between these two amounts is the amount of one hundred twenty-five thousand dollars ($125,000.00).
    6. There shall be no appraisal fees, interest or Court costs awarded.
    7. This  Court  concludes  that  the  total compensation in the amount of four hundred twenty-five thousand dollars ($425,000.00) as damages, is fair and just to the parties, is reasonable under the circumstances and that judgment for the plaintiff in that amount is accordingly so entered.
ARTHUR H. HEALEY, STATE TRIAL REFEREE